Citation Nr: 0307387	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  90-49 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 50 percent 
for esophagitis with gastroesophageal reflux, status-post 
Nissan fundoplication with esophageal stricture.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sandra Booth, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
February 1950.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO), in Cleveland Ohio.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in March 1998, a 
transcript of which is of record.

By a July 1999 decision, the Board concluded that the 
criteria for assignment of an overall rating in excess of 50 
percent for esophagitis with gastroesophageal reflux, status-
post Nissan fundoplication with esophageal stricture, 20 
percent of which was entitled to VA compensation benefits 
under 38 U.S.C.A. § 1151, had not been met, and denied the 
appeal.  Further, the Board essentially determined that 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) was not warranted.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

By a September 2001 Order, the Court vacated and remanded the 
Board's July 1999 decision consistent with a Joint Motion.  
Among other things, the Joint Motion stated that VA had 
agreed to pay compensation to the veteran for his esophageal 
disorder without deduction for the pre-surgical disability.  
The Joint Motion also asserted that the Board did not 
adequately support its denial of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), that the Board failed to 
adjudicate the claims for an increased rating for the 
veteran's service-connected duodenal ulcer and entitlement to 
a TDIU, and that the Board failed to adequately consider 
whether the veteran was entitled to a schedular rating in 
excess of 50 percent for the veteran's esophageal stricture 
under Diagnostic Code 7203.

Following the Court's Order, the Board undertook additional 
development with respect to this case pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  This development has 
now been completed, the veteran was informed of the results 
of this development, and a response has been received from 
his attorney.  Accordingly, the Board will now address the 
merits of the underlying claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected duodenal ulcer is not 
manifest by moderately severe symptomatology, with impairment 
of health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year

3.  The competent medical evidence tends to show that the 
veteran's service-connected esophagitis with gastroesophageal 
reflux, status-post Nissan fundoplication with esophageal 
stricture is manifested by marked impairment of general 
health.

4.  The competent medical evidence tends to show that the 
veteran is unable to maintain substantially gainful 
employment due to his service-connected disabilities, 
particularly his esophagitis with gastroesophageal reflux, 
status-post Nissan fundoplication with esophageal stricture.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected duodenal ulcer are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.114, Diagnostic Code 7305 (2002).

2.  The criteria for an 80 percent rating for the service-
connected esophagitis with gastroesophageal reflux, status-
post Nissan fundoplication with esophageal stricture are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7203 (2002).

3.  The criteria for a TDIU due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.340, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)) became law.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims, including the 
applicable criteria for higher disability ratings and a TDIU, 
by various documents.  The Board also notes that the RO sent 
correspondence to the veteran in November 2001 which notified 
him of the enactment of the VCAA, to include the enhanced 
duties to assist and notify.  Although this correspondence 
was in connection with an issue not currently on appeal, it 
does show that the veteran was notified of the general 
principles of this statute.  Moreover, the Board sent 
correspondence to the veteran in August 2002 which requested 
that he identify any pertinent medical evidence in support of 
his appeal, and indicated that VA would obtain any such 
evidence he identified.  As such, the veteran was kept 
apprised of what he must show to prevail in his claims, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Regarding the duty to assist, the veteran 
has been accorded several examinations in relation to his 
claims, and he has not indicated that the pertinent 
disabilities have increased in severity since the last 
examination in October 2002.  Further, it does not appear 
that the veteran has identified any pertinent evidence that 
is not of record.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


General Background.  Service connection was established for a 
psychogenic gastrointestinal reaction by a June 1950 rating 
decision.  This disability was subsequently identified as a 
duodenal ulcer by a December 1964 rating decision, and has 
been characterized as such ever since.

The record reflects that the veteran underwent a surgical 
procedure at a VA hospital in December 1988 for reflux 
esophagitis.  However, this procedure resulted in additional 
disability to the veteran, in that three holes were put in 
the esophagus, and a subsequent attempt to fix the holes led 
to esophageal strictures.  Thereafter, the veteran filed a 
claim for benefits for the disability he sustained from that 
procedure. 

By a March 1990 rating decision, the RO denied entitlement to 
compensation for esophagus injury under 38 U.S.C.A. § 351 
(now 38 U.S.C.A. § 1151), as well as entitlement to a TDIU.  
The veteran appealed this decision to the Board.  

The July 1990 SOC listed not only the esophagus injury and 
TDIU claims, but also the issue of entitlement to an 
increased rating for the service-connected duodenal ulcer.  
While the veteran's VA Form 1-9, Appeal to the Board, 
received in September 1990 only referred to the esophagus 
injury claim, the statement submitted by the veteran's then 
accredited representative in October 1990 identified all 
three of the issues listed in the July 1990 SOC.

In May 1991, the Board found that only the esophagus injury 
claim had been properly developed for consideration, and that 
there was no showing that the veteran had advanced specific 
allegation of error of fact or law with respect to the other 
issues shown in the July 1990 SOC.  The Board remanded the 
esophagus injury claim for additional development.  
Thereafter, in a February 1995 rating decision, the RO 
granted entitlement to benefits under 38 U.S.C.A. § 1151 for 
an esophagus injury, evaluated as 20 percent disabling from 
December 1, 1988.  In making this determination, the RO found 
that the veteran had a moderate esophageal stricture prior to 
surgery, which would be rated at 30 percent, and that after 
surgery, this disability would be rated as 50 percent.  
Consequently, the RO stated that subtracting the evaluation 
of the condition prior to surgical intervention from the 
evaluation after surgery yielded the 20 percent evaluation.  
The veteran appealed this decision to the Board, contending 
that a higher rating was warranted.

By a February 1995 rating decision, the veteran was granted 
entitlement to benefits under 38 U.S.C.A. § 1151, for a 
disability found to have resulted from VA medical treatment.  
The disability was characterized as esophagitis with 
gastroesophageal reflux, status post Nissan fundoplication 
with esophageal stricture.

As detailed above, the Board denied the veteran's esophageal 
disorder claim by a July 1999 decision, which was 
subsequently vacated and remanded by a September 2001 Court 
Order pursuant to a Joint Motion.  This Joint Motion 
essentially held that the Board did not adequately address 
the veteran's esophageal claim on either a schedular or 
extraschedular basis, and that the duodenal ulcer and TDIU 
claims were before the Board.  Also, the Joint Motion stated 
that VA had agreed to pay compensation to the veteran for his 
esophageal disorder without deduction for the pre-surgical 
disability.

The pertinent medical evidence reflects that in November 
1988, just prior to the December 1988 surgery, the veteran 
had a good appetite and ate a regular diet. However, he had a 
long history of peptic ulcer disease and gastritis.  

In December 1988, the veteran was admitted to a VA facility 
where he underwent a Nissan fundoplication and repair of 
esophagus perforation.  On admission, it was noted that he 
had a long history of severe gastroesophageal reflux with 
esophagitis, and possibility of Barrett's esophagitis, 
unresponsive to medical therapy.  It was also noted that he 
had a history of duodenal ulcer and gastritis.  Following the 
surgery, he was on a liquid diet.  At the time of his 
discharge in January 1989, it was undetermined whether he was 
capable of returning to employment.

The veteran was again hospitalized later in January 1989, 
during which he underwent an exploratory laparotomy.  It was 
noted that he was discharged from his last hospitalization on 
jejunostomy feedings, and that his stricture was still too 
tight to tolerate anything by mouth.  He was readmitted due 
to a fever spike to 102 and white blood cell count of 24,000.  
Following surgery, he was continued on antibiotics and was 
gradually increased to jejunostomy feeds.  His wound healed 
nicely, and he was dismissed in February in good condition.  

The veteran was again hospitalized in March 1989, during 
which he twice unsuccessfully underwent esophasocpy and 
esophageal dilation.  It was also noted that he had been 
continued on jejunostomy internal feeding.

The veteran underwent another period of VA hospitalization 
later in March 1989 due to his esophageal stricture.  During 
this hospitalization, he underwent multiple procedures 
including a colonoscopy, exploratory laparotomy, 
cologastrostomy, colocolostomy, coloesophagostomy, creation 
of new feeding jejunostomy, colon interposition, as well as 
another exploratory laparotomy and repair of disrupted 
cologstric anastomosis.  It was also noted that he had barium 
studies, post-operatively, which showed no extravasations of 
the contrast material.  He was started on a liquid diet which 
eventually progressed to a regular diet, and although he had 
some problems with regurgitation the last couple of days of 
admission he was eating fairly well on his own.   At that 
point, it was felt he had achieved the maximum benefit from 
the hospitalization, and he was released in May 1989.

The veteran was again hospitalized in December 1989 with 
complaints of nausea, vomiting, diarrhea, and epigastric pain 
of 5 days duration.  However, his diarrhea was found to be 
improving with Kao-Pectate, and his vomiting was described as 
"Dry heaves," with no true vomiting.  It was noted that he 
was able to take small fluids.  Abdominal films were negative 
for obstruction.  There was some air fluid levels, but there 
was gas seen all the way through the rectum.  Discharge 
diagnoses included gastro-enteritis; and status-post colon 
interposition for esophageal perforation with stricture.  At 
the time of his discharge, it was undetermined whether he was 
capable of returning to employment.

The veteran ultimately underwent a VA medical examination in 
October 1997, at which he summarized his surgical history 
beginning with the December 1988 procedure.  He reported that 
since the last surgery, he had experienced daily postprandial 
nausea and vomiting, at which times he would bring up a 
portion of his meals, but not all of it.  The examiner 
commented that this would appear to be true in that the 
veteran's weight had remained steady.  Additionally, the 
veteran reported intermittent heartburn for which he took 
antacids, as well as intermittent chest pain for which he 
took Nitro.  There was no report of dysphasia or odynophagia.  
He reported eating frequent small meals.  Moreover, he denied 
any change in bowel, reporting 1 to 2 loose stools per week 
but no report of melena or bright red blood per rectum.  
Also, there was occasional mid to lower abdomen discomfort 
after eating particular foods.

On examination, the veteran was noted to be a thin male in no 
acute distress.  Regarding the abdomen, it was noted that 
bowel sounds were active.  In addition, there were no masses 
or organomegally appreciated.  However, there was mild mid-
abdominal discomfort on palpation.  It was also noted that he 
had multiple surgical scars present.  Impression following 
examination of the veteran was that he was status-post 
gastric surgery for ulcer disease along with being status-
post intestinal bypass of esophagus as a result of esophageal 
perforation.  Further, the examiner commented that the 
veteran was symptomatic in terms of his daily post-prandial 
nausea and vomiting which did not interfere with normal daily 
activity, and that resulted in eating more frequent, smaller 
meals to allow his weight to be stable.  Also, the veteran 
experienced intermittent heartburn which seemed to be 
relieved, in large part, with antacids.  

At his March 1998 personal hearing, the veteran testified 
that he had vomited 3 to 5 times per day, every day, for the 
past 10 years.  He testified that every time he would eat or 
drink something, a portion of it would come back up.  
Further, he testified that he was able to eat both solid and 
liquid foods, but that he was restricted to certain types of 
foods, as some foods stayed down better than others.

Following the Court's September 2001 Order, the Board sent 
correspondence to the veteran's attorney in February 2002, 
inviting her to present additional evidence and argument in 
support of the veteran's appeal.  By an April 2002 statement, 
the veteran's attorney contended, in part, that the veteran 
should be accorded new examinations to evaluate both the 
duodenal ulcer and the esophagus disability.  

The veteran subsequently underwent a new VA medical 
examination in October 2002, at which the examiner stated the 
claims file was available for review but that this particular 
volume had no relevant information.  The veteran's account of 
his multiple surgical procedures beginning in 1988 was also 
noted.  Further, he reported that his current symptoms 
included vomiting after every meal since 1989.  He denied 
dysphasia or difficulty swallowing, and reported adequate 
appetite.  However, he had had constant weight loss over the 
past several years, and reported losing 20 pounds over the 
past one year.  He reported that he had recently started on 
Ensure health shakes to boost his nutrition.  While he denied 
heartburn at this time, he complained of severe symptoms of 
reflux, especially at night and after meals.  He also denied 
abdominal pain as well as constipation, but complained of 
intermittent diarrhea without evidence of bloody or black 
stools.  

On examination, the veteran was noted to have a well-healed 
ventral surgical scar from his xiphoid process to the pubis 
bone.  He also had multiple punctuate surgical scars.  His 
abdomen was otherwise found to be soft, non-tender, non-
distended and benign.  Further, there was no evidence of 
hepatospelneomegaly to percussion bilaterally.  Impressions 
following examination were gastroesophageal reflux disease 
and esophagitis.  In addition, the examiner commented that 
the veteran was taking a stomach pill along with his Ensure, 
which seemed to have relieved his symptoms of reflux.  The 
examiner also commented that the veteran continued to suffer 
from severe symptoms of nausea and vomiting after every meal, 
and that barium swallow showed mild esophageal narrowing but 
no evidence of ulcer disease or severe stricture.  Moreover, 
the examiner stated that the veteran's constant problems with 
vomiting would make it very difficult for him to sustain 
employment, and that he had severe generalized weakness 
thought to be secondary to poor nutrition from his esophageal 
condition.  Therefore, the examiner opined that this would 
make it very difficult for the veteran to sustain gainful 
employment.

Upper GI series conducted in conjunction with the October 
2002 VA examination revealed post-surgical changes consistent 
with the veteran's history of partial resection and colonic 
interpositioning.  It was noted that the barium flowed easily 
from the proximal esophagus into the stomach.  Although the 
proximal anastomosis was somewhat narrowed, the barium flowed 
past this point.  There was poor primary and secondary 
peristaltic waves in the esophagus, as well as delayed 
imaging from the interposed colon.  The distal anastomosis 
was unremarkable.  Further, there was no evidence of leak or 
persistent stricture.  There was prolonged stasis in the 
distal interposed colon.  Moreover, limited views of the 
stomach were found to be unremarkable.  In addition, there 
were no obvious masses or filling defects.

In a March 2003 private medical statement, it was noted that 
the veteran had been hospitalized for pneumonia, and that he 
had multiple medical problems that had been acutely 
exacerbated including atrial fibrillation, chronic renal 
insufficiency, anemia, and colonic anastamosis stricture.  
Further, it was stated that he would require ongoing medical 
treatment for these medical conditions, and while they could 
not give a true prognosis, his health would be classified as 
poor due to his ongoing medical conditions.

Also in March 2003, the veteran's attorney submitted a 
statement which contended, in part, that the results of the 
October 2002 VA medical examination supported a higher rating 
of 80 percent under Diagnostic Code 7203 due to permitting 
passage of liquids only, with marked impairment of general 
health, as well as TDIU.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case here with the esophagitis claim.  Rather, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected esophagitis with 
gastroesophageal reflux, status-post Nissan fundoplication 
with esophageal stricture is evaluated under the rating 
criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 
7203.  Under this Code, a 30 percent evaluation is assigned 
for moderate symptomatology of esophagitis, stricture of.  A 
50 percent evaluation requires evidence of severe symptoms, 
permitting liquids only.  An 80 percent evaluation requires 
evidence that the disability permits passage of liquids only, 
with marked impairment of general health.  Diagnostic Code 
7203 does not provided for a schedular rating in excess of 80 
percent.

The veteran's duodenal ulcer is rated pursuant to the 
criteria found at 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  Under this Code, a 10 percent 
rating is warranted for ulcer disease when it is 
characterized as mild, with recurring symptoms once or twice 
yearly.  A moderate ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation.  A 40 percent evaluation is 
warranted when the ulcer is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  Finally, a 
duodenal ulcer warrants a 60 percent evaluation when it is 
severe, causing pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health. 

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an increased rating for his 
duodenal ulcer, that he is entitled to an 80 percent rating 
for his esophageal disorder, and that he is entitled to a 
TDIU due to his service-connected disabilities.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

With respect to the service-connected duodenal ulcer, the 
competent medical evidence does not show that this disability 
is manifested by moderately severe symptomatology, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  The medical 
evidence, including the October 2002 VA medical examination, 
tends to show that the veteran's current gastrointestinal 
problems, including weight loss, are due to the service-
connected esophageal disorder rather than the duodenal ulcer.  
Upper GI series showed no evidence of ulcer disease.  There 
is also no evidence of any incapacitating episodes 
attributable to this disability.  Accordingly, the Board 
concludes that he does not meet or nearly approximate the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 7305.

Regarding the service-connected esophagitis disorder, the 
Board finds that the competent medical evidence, particularly 
the October 2002 VA medical examination, tends to show that 
this disability is manifested by marked impairment of general 
health.  In pertinent part, the veteran reported that he had 
had constant weight loss over the past several years, and 
reported losing 20 pounds in the past one year.  He also 
reported that he vomited after every meal.  Moreover, the 
examiner stated that the veteran continued to suffer from 
severe symptoms of nausea and vomiting after every meal, and 
that he had severe generalized weakness thought to be 
secondary to poor nutrition from the esophageal condition.  
Although the references to severe symptomatology appear to 
correspond to the criteria for a the current rating of 50 
percent, the objective medical findings, especially the 
impact this disability has on the veteran's health, appears 
to more nearly approximate the criteria for the next higher 
rating of 80 percent.  Resolving the benefit of the doubt in 
favor of the veteran, the Board finds that he is entitled to 
a rating of 80 percent under Diagnostic Code 7203.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.

The Board notes that the October 2002 VA examiner provided an 
opinion as to the effect the service-connected esophageal 
condition has on the veteran's employability, and that the 
Court's Order directed that consideration be given to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
However, as detailed below, below the Board finds that the 
veteran is entitled to a TDIU due to his service-connected 
disabilities, particularly his esophageal disorder.  The 
Board concludes that this adequately compensates the veteran 
for any marked interference with employment attributable to 
the disability.

For the reasons stated above, the Board has determined that 
the veteran is entitled to a rating of no more than 20 
percent for his duodenal ulcer, and that he is entitled to 
the assignment of an initial rating of 80 percent for his 
service-connected esophageal disorder.  He is also service-
connected for status-post right nephroureterectomy, evaluated 
as 30 percent disabling, and bilateral varicose veins, 
evaluated as 10 percent disabling.  Consequently, his overall 
combined rating is 90 percent.  38 C.F.R. § 4.25.  Thus, the 
veteran satisfies the schedular criteria for consideration of 
a TDIU under 38 C.F.R. §§ 3.340, 4.16(a).  Moreover, as 
detailed above, the October 2002 VA examiner opined that the 
veteran was unable to sustain substantially gainful 
employment due to his esophageal condition.  No competent 
medical evidence is on file which refutes this opinion.  
Therefore, the Board concludes that the veteran is entitled 
to a TDIU due to his service-connected disabilities, 
especially the service-connected esophagitis with 
gastroesophageal reflux, status-post Nissan fundoplication 
with esophageal stricture.
















ORDER

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an initial rating of 80 percent for 
esophagitis with gastroesophageal reflux, status-post Nissan 
fundoplication with esophageal stricture, is granted, subject 
to the law and regulations applicable to the payment of 
monetary benefits.

Entitlement to a TDIU due to service-connected disabilities 
is granted, subject to the law and regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

